Citation Nr: 0915596	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals, low back injury.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980 and from July 1983 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which continued a 40 percent disability evaluation for 
lumbosacral radiculopathy and denied entitlement to a TDIU.

This case was remanded by the Board in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Residuals, low back injury

The Veteran is currently service-connected for a lumbosacral 
radiculopathy disability, currently rated 40 percent 
disabling.  The Veteran's representative argues that the 
Veteran was entitled to an increased rating for the low back 
disability on an extraschedular basis.  

This case was remanded to the RO in May 2007, with 
instructions that if less than the maximum schedular rating 
was assigned, the claim for an increased rating for the low 
back disability should be submitted to the VA Chief Benefits 
Director or the Director of the VA Compensation and Pension 
Service, for consideration of an assignment of an 
extraschedular rating.  Less than the maximum rating has been 
assigned.  There is noting in the claims file to suggest that 
the case was referred to the VA Chief Benefits Director or 
the Director of the VA Compensation and Pension Service, for 
consideration of an assignment of an increased rating on an 
extraschedular basis.  This must be accomplished.

Subsequent to the Board's remand, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that at a minimum, adequate VCAA notice in an increased 
rating claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
has not yet been provided with the full notice.  This remand 
affords him an opportunity to receive the notice.

TDIU

In a January 2008 statement, the Veteran raised claims for 
entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD); and bilateral 
knee, vision, headache, and jaw disorders.  It also appears 
that he wishes to reopen a claim of entitlement to service 
connection for a cervical spine disability that was 
previously denied in an unappealed July 2005 rating decision.  
These matters are inextricably intertwined with his claim for 
entitlement to TDIU.  

In the May 2007 remand, the Board noted that the Veteran's 
only service connected disability was lumbosacral 
radiculopathy, rated 40 percent disabling, and as such, the 
Veteran did not meet the percentage requirements for a TDIU.  
38 C.F.R. § 4.16(a) (2008).  The Board determined, however, 
that the case met the Bowling criteria for referral for 
consideration of an extraschedular rating because there were 
competent opinions that the Veteran was unable to secure or 
follow a substantially gainful occupation due to service-
connected disability; and no affirmative evidence to the 
contrary.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 
(2001); see also 38 C.F.R. § 4.16(b).  In Bowling the Court 
held that the Board could not award TDIU on an extraschedular 
basis without first ensuring that the claim was referred to 
the appropriate first line authority for such consideration.

Hence, the claim was remanded for additional development, to 
include referral of the claim to the appropriate first line 
authority to consider entitlement on an extraschedular basis.  
There is noting in the claims file to suggest that the case 
was referred to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service, for 
consideration of an assignment of a TDIU on an extraschedular 
basis.   

In a November 2007 statement, the Veteran appears to have 
raised new claims for service connection for several 
disabilities.  In a January 2008 statement, the Veteran 
appears to have raised claims for entitlement to service 
connection for a mental disorder, to include post-traumatic 
stress disorder (PTSD), and bilateral knee, vision, headache, 
and jaw disorders.  It also appears that he wishes to reopen 
a claim of entitlement to service connection for a cervical 
spine disability that was previously denied in an unappealed 
July 2005 rating decision.  Those claims are inextricably 
intertwined with the claim for entitlement to TDIU.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran 
with the notice required by Vazquez-
Flores, and specifically tell him that he 
can substantiate the claim with evidence 
of the impact of his back disability on 
daily life, and that some of the criteria 
for rating back disability require 
specific measurements of ankylosis in 
order to substantiate entitlement to an 
increased rating.

2.  The AOJ should adjudicate the claims 
for service connection raised by the 
Veteran and noted above.  The Board will 
further consider any denied claim, only 
if the Veteran perfects an appeal with 
regard to that claim.

3.  The AOJ should submit the issue of 
entitlement to an increased evaluation 
for a back disability to the VA Chief 
Benefits Director or the Director of the 
VA Compensation and Pension Service, for 
consideration of an increased rating 
based on an extraschedular evaluation.

4.  If, after adjudicating the new claims 
raised by the Veteran (as identified by 
the Board), the Veteran still does not 
meet the percentage requirements of 38 
C.F.R. § 4.16(a); the AOJ should submit 
the issue of entitlement to a TDIU to the 
VA Chief Benefits Director or the 
Director of the VA Compensation and 
Pension Service, for consideration of an 
assignment of an TDIU on an 
extraschedular basis.  

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


